Case 2:18-cv-03669-PA-AGR Document 34-3 Filed 10/08/18 Page 1 of 3 Page ID #:204




                              EXHIBIT 2
Case 2:18-cv-03669-PA-AGR Document 34-3 Filed 10/08/18 Page 2 of 3 Page ID #:205


   From:      TrackingUpdates@fedex.com
   To:        Jamie James
   Subject:   FedEx Shipment 773351981399 Delivered
   Date:      Wednesday, October 03, 2018 12:55:20 PM


  FedEx®
                   Your package has been delivered
                   Tracking # 773351981399

                    Ship date:                                                                            Delivery date:
                    Fri, 9/28/2018                                                                        Wed, 10/3/2018 12:51
                    Jamie James                                                                           pm
                    Boca Raton, FL 33431                                                                  Thomas V. Anderson
                    US                                                                                    Anderson & Jung
                                                                            Delivered                     31st Floor
                                                                                                          445 South Figueroa Street
                                                                                                          LOS ANGELES, CA 90071
                                                                                                          US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                      Tracking number:                         773351981399

                      Status:                                  Delivered: 10/03/2018 12:51
                                                               PM Signed for By:
                                                               D.WALKER

                      Reference:                               00293-0001

                      Signed for by:                           D.WALKER

                      Delivery location:                       LOS ANGELES, CA

                      Delivered to:                            Receptionist/Front Desk

                      Service type:                            FedEx Express Saver®

                      Packaging type:                          FedEx® Envelope

                      Number of pieces:                        1

                      Weight:                                  0.00 lb.

                      Special handling/Services:               No Signature Required

                                                               Deliver Weekday

                      Standard transit:                        10/3/2018 by 4:30 pm




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 2:55 PM CDT on 10/03/2018.

                 All weights are estimated.


                 To track the latest status of your shipment, click on the tracking number above.

                 Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination and
                 ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
                 including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.

                 © 2018 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
                 international law. Review our privacy policy. All rights reserved.

                 Thank you for your business.
Case 2:18-cv-03669-PA-AGR Document 34-3 Filed 10/08/18 Page 3 of 3 Page ID #:206


   From:      TrackingUpdates@fedex.com
   To:        Jamie James
   Subject:   FedEx Shipment 773351999313 Delivered
   Date:      Wednesday, October 03, 2018 12:55:18 PM


  FedEx®
                   Your package has been delivered
                   Tracking # 773351999313

                    Ship date:                                                                            Delivery date:
                    Fri, 9/28/2018                                                                        Wed, 10/3/2018 12:51
                    Jamie James                                                                           pm
                    Boca Raton, FL 33431                                                                  Daniel Jung
                    US                                                                                    Anderson & Jung
                                                                            Delivered                     31st Floor
                                                                                                          445 South Figueroa Street
                                                                                                          LOS ANGELES, CA 90071
                                                                                                          US



                   Shipment Facts
                   Our records indicate that the following package has been delivered.

                      Tracking number:                         773351999313

                      Status:                                  Delivered: 10/03/2018 12:51
                                                               PM Signed for By:
                                                               D.WALKER

                      Reference:                               00293-0001

                      Signed for by:                           D.WALKER

                      Delivery location:                       LOS ANGELES, CA

                      Delivered to:                            Receptionist/Front Desk

                      Service type:                            FedEx Express Saver®

                      Packaging type:                          FedEx® Envelope

                      Number of pieces:                        1

                      Weight:                                  0.00 lb.

                      Special handling/Services:               No Signature Required

                                                               Deliver Weekday

                      Standard transit:                        10/3/2018 by 4:30 pm




                     Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
                 approximately 2:55 PM CDT on 10/03/2018.

                 All weights are estimated.


                 To track the latest status of your shipment, click on the tracking number above.

                 Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination and
                 ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
                 including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.

                 © 2018 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
                 international law. Review our privacy policy. All rights reserved.

                 Thank you for your business.
